This case was before this Court at Fall Term, 1912, on appeal from a judgment of nonsuit, and a new trial granted in an opinion by Mr. JusticeWalker, 160 N.C. 263. It was before us a second time at Fall Term, 1913, on appeal by defendant, and the case was fully considered in an opinion by theChief Justice, and in the judgment of the Superior Court we found no error.163 N.C. 78.
We have again carefully considered the case upon the defendant's petition, and find no reason to reverse our former judgment.
The grounds of error assigned in the petition are substantially the same as those argued and passed upon on the former hearing. In the brief of the learned counsel for the defendant no new fact has been called to our attention, and no new case or authority cited, and no new position assumed.
"No case should be reheard upon a petition to rehear unless it was decided hastily and some material point had been overlooked or some *Page 159 
direct authority was not called to the attention of the Court." Weathers v.Borders, 124 N.C. 610; Lockhart v. Bell, 90 N.C. 499; Pell's Revisal, sec. 1546, and cases cited.
"Where the grounds of error assigned in the petition are substantially the same as those argued and passed upon in a former hearing, the Court will not disturb its judgment." Lewis v. Rountree, 81 N.C. 20.
The petition to rehear is
Dismissed.
Cited: Jolley v. Tel. Co., 205 N.C. 109.
(99)